SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, VACATED AND REMANDED.
Richard Bond appeals from a judgment of the United States District Court for the Eastern District of New York (Raggi, J.), denying his petition for habeas corpus relief pursuant to 28 U.S.C. § 2254. The petition was denied on the ground that it was not filed within the one-year limitations period specified in § 2244(b)(1)(A). On appeal, Bond contends that the limitations period should have been equitably tolled for a period of 281 days because his attorney allegedly told him that the filing of a Freedom of Information Law request would toll the one-year period, and because his attorney allegedly had control of his case files.
On the issues reached by the district court, we find no error. However, the district court’s opinion did not consider the equitable tolling issue, likely because it was raised in a footnote. As Bond was acting pro se, we read his pleadings liberally, and conclude that the issue, though easily missed, was sufficiently raised. In *163order to allow the district court to determine the issue in the first instance, we remand. We intimate no view on the merits, if any.
For the foregoing reasons, the judgment of the district court is hereby VACATED AND REMANDED.